PER CURIAM
Defendant appeals from an order revoking her probation and sentencing her to 10 years in prison. She contends that she did not knowingly or intelligently waive her right to counsel at the revocation hearing.1 The state concedes that she is right, and we agree.
Reversed and remanded for a new hearing.

 She also argues that the court should have sentenced her under the Sentencing Guidelines Board rules applicable after November 1, 1989. Because we do not know whether her probation will be revoked after a hearing or what sentence the court might impose if her probation is revoked, we do not address that issue.